UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 20, 2013 ASPEN GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 333-165685 27-1933597 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 720 South Colorado Boulevard, Suite 1150N, Denver, CO 80246 (Address of Principal Executive Office) (Zip Code) (303) 333-4224 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01REGULATION FD DISCLOSURE. On May 20, 2013, Michael Mathews, the Chief Executive Officer and Chairman of Aspen Group, Inc., gave a presentation at the B. Riley & Co. investor conference. The PowerPoint presentation which was displayed at the meeting is furnished as Exhibit 99.1. The Exhibit shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. Exhibit No. Exhibit Investor Presentation 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ASPEN GROUP, INC. Date: May 21, 2013 By: /s/Michael Matte Name: Michael Matte Title:Chief Financial Officer 3
